El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
Corresponde determinar en este caso si un tribunal ad-quiere jurisdicción sobre la persona de un patrono quere-llado al amparo del procedimiento sumario que provee la Ley Núm. 2 de 17 de octubre de 1961 (32 L.P.R.A. secs. 3118-3132), cuando el emplazamiento de dicha querella se diligencia en la persona de la administradora del lugar donde trabajaba el empleado querellante.
Por entender que el Tribunal de Primera Instancia te-nía jurisdicción para dictar sentencia parcial final en re-beldía, confirmamos tanto la resolución recurrida del Tribunal de Circuito de Apelaciones así como la sentencia dictada por el foro de instancia, pues el patrono del Sr. Francisco León García fue adecuadamente notificado de la reclamación en su contra, en conformidad con las disposi-ciones de la Ley Núm. 2, supra, y en congruencia con las garantías del debido proceso de ley.
*251I
Hace ya más de tres (3) años, el 21 de noviembre de 1997, Francisco León García instó una querella contra su antiguo patrono, el “Restaurant Tropical”. Alegó haber sido despedido de la posición de Capitán de Mesero discrimina-toriamente, por razón de edad. Reclamó el pago de mil dos-cientos noventa y nueve dólares ($1,299) a tenor de lo dis-puesto por la Ley Núm. 80 de 30 de mayo de 1976 (29 L.P.R.A. secs. 185a-185m) y el resarcimiento de los daños y perjuicios sufridos a causa del despido discriminatorio, en conformidad con la Ley Núm. 100 de 30 de junio de 1959 (29 L.RR.A. sees. 146-151). Dicha querella fue incoada al amparo del procedimiento especial sumario que establece la Ley Núm. 2 de 17 de octubre de 1961 (32 L.RR.A. secs. 3118-3132).
El mismo día que la querella fue presentada se expidió la orden de citación y emplazamiento, y se diligenció en el local donde trabajaba el querellante, a través de Alicia Fer-nández, persona que se encontraba a cargo del restaurante. En conformidad con lo dispuesto por la See. 3 de la Ley Núm. 2 (32 L.RR.A. sec. 3120), en el emplazamiento se advirtió a la parte querellada que debía contes-tar la querella en un término de diez (10) días luego de la notificación, y que de no hacerlo se dictaría sentencia en su contra concediendo el remedio solicitado sin más citarle ni oírle.
Pasado un día de haberse expirado el término estatuta-rio, compareció Fernández mediante Escrito Sobre Compa-recencia Especial sin Someterse a la Jurisdicción. En sín-tesis, negó la existencia de ente corporativo alguno con el nombre de “Restaurant Tropical” y argumentó que, por ello, cualquier reclamación contra “Restaurant Tropical” es improcedente en derecho.
Así las cosas, León García solicitó que se dictara senten-cia en rebeldía contra la parte querellada. En cuanto a la *252alegación de que no procede reclamación contra Restaurant Tropical, León García demostró que “Restaurant El Tropical, Inc.” es una corporación organizada bajo las leyes de Puerto Rico, y que Fernández es su directora y secretaria. Ante esta contención, la parte querellada replicó alegando que León García nunca trabajó para Restaurant El Tropical, Inc. y que, en realidad, el patrono del querellante era otra corporación de nombre “F.R. & S. Corporation h/n/c Restaurant Tropical”, por lo que es contra esta persona jurídica que debió haberse reclamado y diri-gido el emplazamiento conforme al debido proceso de ley. Finalmente, y luego de considerar los argumentos de las partes, el Tribunal de Primera Instancia dictó sentencia parcial final en rebeldía contra Restaurant Tropical. Por haberse dictado esta sentencia en rebeldía, quedó pen-diente la celebración de vista para adjudicar daños hasta tanto la sentencia se tornara final y firme.
Concluyó el foro de instancia que, siendo lo esencial que las exigencias del debido proceso de ley queden salvaguar-dadas, cualquier diferencia en el nombre de la corporación constituye meramente un error de forma que puede en-mendarse en cualquier momento de acuerdo con la Regla 4.9 de Procedimiento Civil, 32 L.P.R.A. Ap. III.(1) Concluyó además que, en procedimientos sumarios instados al amparo de la Ley Núm. 2, supra, un diligenciamiento es adecuado si se hace en la persona de quien se encuentre a cargo del establecimiento donde se realizó el trabajo.
Debe mencionarse en este punto que, aunque el foro de instancia no lo conocía al momento de dictar sentencia, Fernández es oficial (Secretaria) y directora tanto de Res*253taurant El Tropical, Inc. como de F.R. & S. Corporation h/n/c Restaurant Tropical.(2)
Contra esta determinación del foro de instancia acudió la parte querellada al Tribunal de Circuito de Apelaciones mediante un recurso de certiorari. Solicitó la revocación de la sentencia recurrida aduciendo que erró dicho tribunal al dictar sentencia en rebeldía contra el nombre comercial “Restaurant Tropical”, entidad que no tiene capacidad procesal. El foro apelativo intermedio denegó el auto de certiorari solicitado, lo que motivó que la parte querellada acudiera ante nos.
Nos señala la parte peticionaria, como primer error, que incidió el Tribunal de Circuito de Apelaciones al concluir que la designación inapropiada del nombre de la parte que-rellada en el epígrafe del caso es un mero error de forma susceptible de enmienda, sin considerar que la querella fue instada contra un ente sin capacidad procesal con quien el empleado nunca tuvo relación contractual. Como segundo error, señala que se equivocó el foro recurrido al resolver que procedía dictar sentencia parcial en rebeldía a pesar de que las alegaciones de la querella no justifican la conce-sión de un remedio.
Con el beneficio de las comparecencias de las partes, y tras haber analizado sus argumentos, estamos en posición de resolver.
II
La Ley Núm. 2, supra, se estableció con el propósito de crear un procedimiento abreviado para facilitar que obre-ros y empleados sostengan una amplia gama de reclamaciones de índole laboral contra sus patronos. Rivera v. Insular Wire Products Corp., 140 D.P.R. 912 (1996). Véanse, *254además: Valentín v. Housing Promoters, Inc., 146 D.P.R. 712 (1998); Santiago v. Palmas del Mar Properties, Inc., 143 D.P.R. 886 (1997); Mercado Cintrón v. Zeta Com., Inc., 135 D.P.R. 737 (1994); Srio. del Trabajo v. J.C. Penney Co., Inc., 119 D.P.R. 660 (1987); Resto Maldonado v. Galarza Rosario, 117 D.P.R. 458 (1986); Díaz v. Hotel Miramar Corp., 103 D.P.R. 314 (1975).(3)
Como cuestión de política pública, el trámite sumario de esta ley se instituyó con el ánimo de remediar la inequidad económica existente entre las partes al instarse una recla-mación de este tipo. Berríos v. González et al., 151 D.P.R. 327 (2000); Landrum Mills Corp. v. Tribunal Superior, 92 D.P.R. 689 (1965). Es por ello que la Ley Núm. 2, supra, fue diseñada para favorecer más al obrero que al patrono, sin privarle a este último su derecho a defenderse adecuadamente. Rivera v. Insular Wire Products Corp., supra.
En vista del mencionado juicio legislativo, y en recono-cimiento del carácter reparador de esta ley, este Tribunal ha favorecido la adjudicación rápida de estas reclamacio-nes en beneficio de la clase trabajadora. Rodríguez v. Syntex P.R., Inc., 148 D.P.R. 604 (1999). Además, hemos reite-rado que las leyes laborales, como regla general, deben ser interpretadas liberalmente para lograr su propósito y que toda duda debe resolverse a favor del obrero. Piñero v. A.A.A., 146 D.P.R. 890 (1998); Méndez v. F.S.E., 140 D.P.R. 375 (1996); Muñoz Hernández v. Policía de P.R., 134 D.P.R. 486 (1993).
Así también, en el pasado hemos exhibido cierto prag-matismo y flexibilidad en aras de ejercer nuestra función adjudicativa en casos instados al amparo de esta ley. *255Véanse: Valentín v. Housing Promoters, Inc., supra; Srio. del Trabajo v. J.C. Penney Co., Inc., 119 D.P.R. 660, 669 (1987) (“No hay duda de que no procede una interpretación inflexible de las disposiciones de la citada Ley Núm. 2 de 1961, según enmendada.”); Román Cruz v. Díaz Rifas, 113 D.P.R. 500, 505 (1982).
 Por ello, hoy debemos interpretar las disposiciones de la Ley Núm. 2, supra, según enmendada, con la misma liberalidad y pragmatismo que hemos demostrado anteriormente.
A. La See. 3 de la Ley Núm. 2, supra, establece en su parte pertinente que una vez presentada una querella, el Secretario del tribunal le notificará con copia de ésta al patrono y le apercibirá de su obligación de contestarla en determinado tiempo sujeto a qúe, de no hacerlo, se dictará sentencia en su contra concediendo el remedio solicitado por el empleado.
En cuanto al diligenciamiento de dicha querella, esta sección establece, además, que:
[e]l alguacil o una persona particular diligenciará la notifica-ción del secretario del tribunal al querellado. Si no se encon-trare al querellado, se diligenciará la orden en la persona que en cualquier forma represente a dicho querellado en la fábrica, taller, establecimiento, finca o sitio en que se realizó el trabajo que dio origen a la reclamación o en su oficina o residencia. Si el querellado no pudiere ser emplazado en la forma antes dis-puesta se hará su citación de acuerdo con lo que dispongan las Reglas de Procedimiento Civil para esos casos. See. 3 de la Ley Núm. 2, supra.
La precitada sección es crucial para la disposición de este caso. Establece el mecanismo que escogió el legislador para el emplazamiento del patrono querellado en aras de lograr el propósito reparador de esta ley. Rivera v. Insular Wire Products Corp., supra, pág. 924. Evidentemente el legislador quiso, con esta disposición, establecer un medio *256rápido y eficiente a través del cual el obrero pueda notifi-carle a su patrono sobre su reclamación laboral.(4)
A tono de lo anterior, en Srio. del Trabajo v. Mayagüez O.M. Club, 105 D.P.R. 279 (1976), tuvimos la oportunidad de expresarnos sobre este mecanismo de emplazamiento. En ese caso nos enfrentamos a una impugnación de un emplazamiento realizado por un alguacil auxiliar ad hoc cuyo nombramiento no había sido notificado previamente al Juez Administrador como requiere la Ley Núm. 112 de 12 de julio de 1960 (4 L.P.R.A. secs. 366-368). Al resolver que dicha falla no tornaba inválido el emplazamiento rea-lizado, explicamos que:
Ciertamente nos preocupa, y siempre nos ha preocupado, que la indolencia de una o de ambas partes en un litigio pueda frustrar el propósito de que se haga justicia rápida. ...
No podemos permitir que el juego de los tecnicismos le niegue [al obrero] su día en corte.
Bajo el procedimiento sumario de la Ley de 1961 citada, la orden de citación es válida si es diligenciada “en la persona que en cualquier forma represente [al] querellado en la fábrica, taller, establecimiento, finca o sitio en que se realizó el trabajo que dio origen a la reclamación o en su oficina o residencia”. (Énfasis en el original suprimido, énfasis suplido y corchetes en el original.) Srio. del Trabajo v. Mayagüez O.M. Club, supra, págs. 283-284.
Por lo tanto, en Srio. del Trabajo v. Mayagüez O.M. Club, supra, sostuvimos la validez del emplazamiento allí realizado toda vez que se emplazó, en ese caso, al contable y luego al presidente de la entidad querellada. Resolvimos *257en Srio. del Trabajo, supra, que, una vez se emplaza a dicha entidad en la persona que de cualquier forma repre-sente al querellado en el lugar de trabajo, el incumpli-miento con otros requisitos, como la falta de notificación del nombramiento del alguacil ad hoc, no constituye un “obstáculo infranqueable para la validez del emplaza-miento ..íd., pág. 284.(5)
Por todo lo anterior, estamos convencidos de que el patrono de León García fue emplazado adecuadamente y conforme a derecho. Ratificamos lo expresado en Srio. del Trabajo v. Mayagüez O.M. Club, supra, pues entendemos que, para efectos de esta disposición, un tribunal adquiere jurisdicción tan pronto se notifica a la persona que está a cargo del negocio. Sencillamente, es la manera más certera que tiene el trabajador de garantizar que su patrono conozca de su reclamo.
Surge de los autos de este caso que el emplazamiento se diligenció en la persona de Alicia Fernández quien es la administradora del Restaurante el Tropical en el local donde trabajaba el querellante. Véase Sentencia parcial de 19 de diciembre de 1997. Por lo tanto, entendemos sin am-bages que actuó correctamente el foro de instancia al resolver que fue notificado adecuadamente el patrono de León García a través de su administradora.
B. Por otra parte, debe aclararse que el emplaza-miento de la querella en este caso cumplió, no sólo con la disposición pertinente de la Ley Núm. 2, supra, sino que también, contrario a lo que sostiene el patrono, estuvo en sintonía con los principios básicos del debido proceso de ley y con nuestras Reglas de Procedimiento Civil.
Como se sabe, para que un tribunal tenga jurisdic-*258ción sobre la persona de un demandado, el debido proceso de ley requiere que se le notifique adecuadamente sobre la reclamación que hay en su contra y que, además, se le brinde la oportunidad de ser oído antes de que se adjudiquen sus derechos. Ind. Siderúrgica v. Thyssen Steel Caribbean, 114 D.P.R. 548 (1983). El mecanismo para cumplir con esta exigencia constitucional es el emplazamiento, siendo el diligenciamiento personal el más adecuado. Rodríguez v. Nasrallah, 118 D.P.R. 93 (1986).
En cuanto al emplazamiento de una corporación, para dar a esta entidad una notificación de la reclamación en su contra, es suficiente que se diligencie en la persona de un oficial o director de la corporación. Véanse: Regla 4.4(e) de Procedimiento Civil, 32 L.P.R.A. Ap. III; Art. 12.01(a) de la Ley General de Corporaciones de 1995 (14 L.P.R.A. sec. 3126(a)).
Ahora bien, la validez de esta notificación no queda en modo alguno amainada por el mero hecho de que en el epígrafe del emplazamiento se indique imperfectamente el nombre del demandado. Esto, claro está, siempre y cuando pueda razonablemente concluirse que la persona demandada fue realmente notificada de la reclamación en su contra y no se perjudiquen sustancialmente sus derechos esenciales. Véase la Regla 4.9 de Procedimiento Civil, supra. Así, por ejemplo, en Colón Gandía v. Tribunal Superior, 93 D.P.R. 225 (1966), resolvimos que los tribunales pueden, discrecionalmente, ordenar que se enmiende un emplazamiento cuando se trata de situaciones en que se ha consignado en forma inapropiada el nombre de la persona que realmente se desea demandar. Se trata de un mero error técnico que no debe tener mayor consecuencia “especialmente si se ha emplazado en realidad a la persona que se tiene interés en demandar o su agente autorizado al respecto”. (Enfasis suplido.) Colón Gandía, supra, pág. 231.
Este acercamiento menos formalista, además de ser el más justo, es un reflejo de la tendencia liberal que impera *259en esta materia. Así lo han expresado varios tribunales y tratadistas:
Further evidence of the shift away from formalism in the notice-giving process is the fact that the federal courts generally take a permissive attitude toward the mechanism employed for service of process when defendant actually receives notice. 4 Wright and Miller, Federal Practice and Procedure, Sec. 1074, pág. 460 (1987). Véanse, además: Kitchens v. Bryan County Nat. Bank, 825 F.2d 248, 256 (10mo Cir. 1987); Nowell v. Nowell, 384 F.2d 951, 953 (5to Cir. 1967).
En el presente caso, el patrono de León García fue ade-cuadamente notificado de esta reclamación según los ante-dichos principios. Aunque Fernández ha argumentado ante los tribunales que el verdadero patrono del querellante no es la corporación Restaurant Tropical, Inc., sino que es otra corporación de nombre F.R. & S. Corp. h/n/c Restaurant Tropical, lo cierto es que ella, la persona emplazada, es directora y oficial (Secretaria) de ambas corporaciones. El hecho de que en el epígrafe del emplazamiento se haya consignado el nombre de “Restaurant Tropical”, no altera esta realidad de tan esencial importancia. Por tanto, no nos cabe duda de que el patrono querellado, ya sea Restaurant Tropical, Inc. o F.R. & S. Corp. h/n/c Restaurant Tropical, estuvo muy enterado de la querella desde el mo-mento de su diligenciamiento, a través de uno de los oficiales que para ello autorizan las Reglas de Procedi-miento Civil y, aun así, optó por comparecer al Tribunal fuera del término estatutario, en un claro intento de evadir su jurisdicción.
Debemos enfatizar en este punto, además, que este Tribunal no debe tolerar los esfuerzos y artimañas de patro-nos inescrupulosos para evadir la jurisdicción de los tribu-nales cuando evidentemente no proceda. Nuestro deber principal es impartir justicia y no dejarnos llevar por tecnicismos.
Creemos que ya es tiempo de que los litigantes se den cuenta *260de que este Tribunal hará todo lo que esté a su alcance para que los casos sean resueltos en sus méritos y no por sutilezas lega-les de alegaciones y procedimientos. Hace tiempo que los tribu-nales han abandonado la teoría de que impartir justicia consti-tuye un juego. Los litigantes deben hacer lo mismo. Ninguna parte en un procedimiento tiene un interés en los errores gramaticales y de procedimiento incurridos por su adversario. (Citas omitidas.) Serra v. Autoridad de Transporte, 68 D.P.R. 626, 629 (1948).
Resuelto, pues, que el emplazamiento diligenciado fue suficiente para notificar al patrono de León García sobre la presente reclamación, corresponde entonces determinar si actuó correctamente el foro de instancia al dictar la sen-tencia en rebeldía.
III
La ya citada See. 3 de la Ley Núm. 2, supra, establece lo pertinente al término en que un querellado debe contestar una reclamación bajo el procedimiento sumario:
El secretario del tribunal notificará a la parte querellada con copia de la querella, apercibiéndole que deberá radicar su con-testación por escrito ... dentro de diez (10) días después de la notificación, si ésta se hiciere en el distrito judicial en que se promueve la acción ...y apercibiéndole, además, que si así no lo hiciere, se dictará sentencia en su contra, concediendo el reme-dio solicitado, sin más citarle ni oírle. Solamente a moción de la parte querellada, la cual deberá notificarse al abogado de la parte querellante o a ésta si compareciere por derecho propio, en que se expongan bajo juramento los motivos que para ello tuviere la parte querellada, podrá el juez, si de la faz de la moción encontrara causa justificada, prorrogar el término para contestar. En ningún otro caso tendrá jurisdicción el tribunal para conceder esa prórroga. (Énfasis suplido.) 32 L.P.R.A. sec. 3120.
Conforme esta sección, si el querellado no contesta la reclamación en el término prescrito o si en dicho tiempo no solicita una prórroga mediante la presentación de una moción jurada que exponga una causa justificada para ello, *261un tribunal deberá dictar sentencia en su contra, conce-diendo el remedio solicitado.
Salvo ciertas circunstancias, los tribunales de instancia deben cumplir con el procedimiento sumario de la ley y no pueden conceder prórrogas a no ser que se cumplan los mencionados requisitos. Ruiz v. Col. San Agustín, 152 D.P.R. 226 (2000); Valentín v. Housing Promoters Inc., supra; Mercado Cintrón v. Zeta Com., Inc., supra; Díaz v. Hotel Miramar Corp., supra. Como excepción, un tribunal puede conceder motu proprio, discrecionalmente, una pró-rroga cuando del mismo expediente surgen las causas que justifican una dilación. Valentín v. Housing Promoters, Inc., supra.(6)
En el presente caso no están presente ningunas de las anteriores circunstancias. La parte querellada fue notifi-cada de la reclamación instada y se le apercibió sobre el término que tenía para comparecer así como las consecuen-cias de no hacerlo. A pesar de ello, no solicitó prórroga para contestar según establecido por la ley. Tampoco surge del expediente causa que justifique la concesión de una exten-sión del término para contestar. Aún así, y a pesar de su obligación legal de contestar oportunamente la querella, el patrono optó por no comparecer a tiempo. Por lo tanto, una vez el querellante solicitó la anotación de rebeldía, el Tribunal de Primera Instancia podía, y así lo hizo, dictar sen-tencia en contra de la debidamente emplazada querellada “concediendo el remedio solicitado, sin más citarle ni oírle”. 32 L.P.R.A. sec. 3120.
IV
En su segundo señalamiento de error argumenta la parte querellada que las alegaciones según esbozadas en la *262querella no justifican la concesión de un remedio, razón por la cual tampoco procedía que el foro de instancia dic-tara la sentencia parcial en rebeldía que impugna. No tiene razón.
Sabido es que nuestro ordenamiento procesal le brinda gran flexibilidad a las partes para que planteen sus reclamaciones ante el foro judicial. Las alegaciones tienen como objetivo meramente informar a la parte contraria, en anchas pinceladas, las reclamaciones lanzadas en su contra de tal forma que pueda comparecer a defenderse si lo desea. Rivera v. Insular Wire Products Corp., supra; R. Hernández Colón, Derecho Procesal Civil, San Juan, Ed. Michie, 1997, Sec. 2202, págs. 176-177. Con relación a las alegaciones en una demanda o querella, éstas deben ser sucintas y sencillas, y han de ser interpretadas de forma conjunta, siempre liberalmente a favor del demandante o querellante. Rivera v. Insular Wire Products Corp., supra; Hernández Colón, op. cit., Sec. 2401, pág. 183.
Ahora bien, al dictarse una sentencia en rebeldía como en el presente caso, se entiende que el demandado ha acep-tado todas y cada una de las “materias bien alegadas en la demanda [o querella]”. Continental Ins. Co. v. Isleta Marina, 106 D.P.R. 809, 815 (1978). Esto es, en el contexto de la rebeldía procesal, se entienden admitidos únicamente los hechos correctamente alegados y no así las alegaciones meramente conclusorias, ni conclusiones de derecho. Id.
En el presente caso, la querella instada por León García estableció hechos que correctamente alegan los elementos necesarios para establecer un caso prima facie de discri-men por edad bajo la Ley Núm. 100, supra,(7) y de despido injustificado bajo la Ley Núm. 80, supra.
*263En dicha querella, se alega, inter alia, que el quere-llante fue contratado por tiempo indeterminado como em-pleado permanente en el local de la querellada hasta el 7 de noviembre de 1997, fecha en que fue despedido sin justa causa; que cuenta con más de veinte (20) años de experien-cia en la industria de restaurantes y que nunca fue tan siquiera amonestado por el querellado por la manera y efi-ciencia en que llevaba a cabo sus labores; que al momento de su despido el querellante tenía sesenta y seis (66) años de edad, siendo ésta la exclusiva razón por la cual el pa-trono prescindió de sus servicios; y que inmediatamente después de ser despedido, la parte querellada le reemplazó por otro empleado más joven, circunstancias todas que le causaron daños y angustias mentales. En la referida que-rella el querellante, además, amparó sus reclamos en las Leyes Núms. 100 y 80, supra.(8)
Decididamente, las alegaciones presentadas en la que-rella distan mucho de ser meramente conclusorias. Éstas contienen aseveraciones de hechos específicas que presen-tan, pues, las materias bien alegadas de tal forma que cumplen con el liberal objetivo de informar al querellado adecuadamente de la reclamación en su contra y de brin-darle la oportunidad de defenderse en el foro judicial. Por tratarse de hechos correctamente alegados, éstos se entien-den aceptados por la querellada al momento de anotarse su rebeldía. Por tanto, es improcedente el argumento que a este respecto nos planteara esa parte.
*264V
Por todos los fundamentos anteriores, se confirma la Re-solución de 31 de marzo de 1998 dictada por el Tribunal de Circuito de Apelaciones así como la sentencia parcial final dictada en rebeldía que emitió el Tribunal de Primera Ins-tancia el 19 de diciembre de 1997. Asimismo, se devuelve el caso al foro de instancia con el fin de que celebre una vista para adjudicar la cuantía de daños reclamados. Además, en dicha vista, el Tribunal de Primera Instancia debe dilu-cidar cuál es el nombre correcto del patrono que fue adecua-damente emplazado para proceder a enmendar, “nunc pro tune”, el epígrafe de la sentencia y así poder ejecutarla en su contra. (9)

Se dictará la sentencia correspondiente.

El Juez Asociado Señor Rebollo López hace constar que aun cuando está conforme, en términos generales, con las partes I y II de la Opinión, disiente de sus partes III y IV. El Juez Asociado Señor Rivera Pérez emitió una opinión disidente, a la que se unió el Juez Asociado Señor Corrada Del Río.
*265— O —

(1) La Regla 4.9 de Procedimiento Civil, 32 L.P.R.A. Ap. III, lee como sigue:
“En cualquier momento a su discreción y en los términos que crea justos, el tribunal puede permitir que se enmiende cualquier emplazamiento o la constancia de su diligenciamiento, a menos que se demuestre claramente que de así hacerlo se perjudicarían sustancialmente los derechos esenciales de la parte contra quien se expidió el emplazamiento.”


(2) Véanse: Informe de Corporaciones 1994 (Restaurant El Tropical, Inc.); In-forme de Corporaciones 1995 (F.R. & S. Corp.) en Alegato del querellante-recurrido, Apéndice, págs. 57 y 77.


(3) Así, por ejemplo, al amparo de esta ley un empleado puede reclamar cuales-quiera derechos o beneficios laborales, así como sumas en concepto de compensación por trabajo realizado o compensaciones en caso de que hubiese sido despedido sin justa causa. Además, un obrero o empleado puede entablar una reclamación utili-zando el mecanismo sumario de esta ley cuando el legislador así lo haya dispuesto expresamente al aprobar otras leyes en protección de los trabajadores. Rivera v. Insular Wire Products Corp., 140 D.P.R. 912 (1996).


(4) El Informe de la Comisión de Trabajo de la Cámara de Representantes sobre el P. del S. 194 de 8 de agosto de 1961 (4ta Asamblea Legislativa, Ira Sesión Extraor-dinaria, pág. 49), al explicar algunas de las diferencias entre la ley anterior (Ley Niím. 10 de 14 de noviembre de 1917 (32 L.P.R.A. ants. secs. 3101-3113) y la Ley Núm. 2 de 17 de octubre de 1961 (32 L.P.R.A. secs. 3118-3132), expuso que “[l]a ley actual permite que se emplace al querellado a través de cualquier persona que lo represente en la fábrica, taller, establecimiento, finca o sitio en que se realice el trabajo. La enmienda introducida tiende a facilitar el diligenciamiento del emplaza-miento permitiendo que se le pueda emplazar también a través de cualquier persona en su oficina o residencia”. (Enfasis suplido.)


(5) Debe notarse que recientemente, en Srio. del Trabajo v. Econo Tire Dist., 146 D.P.R. 751 (1998), se planteó ante este Tribunal una controversia similar a la presente. Sin embargo, en esa ocasión no atendimos el asunto aquí discutido por haberse presentado la moción de relevo de sentencia después de haberse expirado el término reglamentario para ello.


(6) En Valentín v. Housing Promoters, Inc., 146 D.P.R. 712 (1998), se reconoció esta excepción pues el querellado realmente contestó diligentemente dentro del tér-mino de diez (10) días, pero su contestación fue devuelta por una interpretación equívoca de la cantidad de sellos que le correspondía cancelar.


(7) El Art. 3 de la Ley Núm. 100 de 30 de junio de 1959 establece que:
“Se presumirá que cualquiera de los actos mencionados en las secciones prece-dentes fueron cometidos en violación de las sees. 146 a 151 de este título, cuando los mismos hayan sido realizados sin justa causa. Esta presunción será de carácter controvertible.” 29 L.P.R.A. sec. 148.
Para activar esta presunción de discrimen, nuestro estatuto exige que el des-*263pido haya sido realizado sin justa causa. A los efectos de determinar lo que constituye justa causa bajo este artículo, los parámetros establecidos por la Ley de Despido Injustificado en su Art. 2 (29 L.P.R.A. sec. 185b), resultan orientadores. Véase, Ibáñez v. Molinos de P.R., Inc., 114 D.P.R. 42, 56 y esc.2 (1983). En particular, es injus-tificado un despido cuya causa no esté “relacionada con el buen y normal funciona-miento del establecimiento”. 29 L.P.R.A. sec. 185b.


(8) Petición de certiorari, Apéndice, págs. 16-17.


(9) Independientemente de la facultad que la Regla 49.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III, le otorga a los tribunales para corregir en cualquier momento los errores de forma en una sentencia, dicha autoridad es, además, un poder inherente de los tribunales. Security Ins. Co. v. Tribunal Superior, 101 D.P.R. 191 (1973). Se ha entendido que un error de forma comprende cálculos matemáticos, fechas, edades y nombres, entre otros. Véanse: 11 Wright & Miller, Federal Practice and Procedure, Sec. 2854, págs. 244-245 (1995); J.A. Cuevas Segarra, Tratado de Derecho Procesal Civil, San Juan, Pubs. J.T.S., 2000, T. II, pág. 781. Véase, también, PacifiCorp Capital Inc. v. Hansen Properties, 161 F.R.D. 285 (1995). (De acuerdo con la Regla 60(a) de Procedimiento Civil Federal, 28 U.S.C.A., —equivalente a nuestra Regla 49.1 (32 L.P.R.A. Ap. III)— procede corregir una sentencia dictada en rebeldía contra una corporación cuando el nombre en la demanda y en el epígrafe de la sentencia refle-jaba el nombre comercial de la demandada que había sido correctamente emplazada. “If a plaintiff sues and intends to sue a particular person or entity, Rule 60 is an appropriate vehicle through which to correct an inadvertent error in the name of the defendant.” íd., pág. 288).
Tbda vez que el demandado fue debidamente emplazado y recibió un aviso ade-cuado de la reclamación, el error en el nombre del epígrafe es un error de forma. Es decir, en lo sustantivo, el Tribunal de Primera Instancia adquirió efectivamente ju-risdicción sobre el patrono querellado y la corrección de su nombre no alterará esta realidad.